MEMORANDUM DECISION
                                                             May 19 2015, 10:09 am
Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be regarded as
precedent or cited before any court except for the
purpose of establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Sean P. Hilgendorf                                       Gregory F. Zoeller
South Bend, Indiana                                      Attorney General of Indiana

                                                         Karl M. Scharnberg
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

Thomas J. Mure,                                          May 19, 2015

Appellant-Defendant,                                     Court of Appeals Cause No.
                                                         71A05-1407-CR-336
        v.                                               Appeal from the St. Joseph Superior
                                                         Court
                                                         Cause No. 71D03-1211-FC-281
State of Indiana,
Appellee-Plaintiff.                                      The Honorable Jerome Frese, Judge




Barnes, Judge.




Court of Appeals of Indiana | Memorandum Decision 71A05-1407-CR-336 | May 19, 2015      Page 1 of 7
                                              Case Summary

[1]   Thomas Mure appeals his conviction for battery, a Class C felony. We affirm.


                                                     Issue

[2]   The issue before us is whether there is sufficient evidence to support Mure’s

      conviction.


                                                     Facts

[3]   The evidence most favorable to the conviction is that Mure was living across

      the street from Joseph Walasinski in South Bend when his house caught fire

      and became uninhabitable. Walasinski, with whom Mure was somewhat

      acquainted, told Mure that Mure could stay with him. Walasinski explained

      that he would not charge Mure rent for the first month. Mure moved into

      Walasinski’s house in early November 2012.


[4]   On November 19, 2012, Mure and Walasinski argued about the payment of

      rent and, early the following morning, Walasinski called the police,

      complaining of an unwanted person in his home. The next day, Officer Keith

      Vergon of the South Bend Police Department was dispatched to the call at

      around 6:30 a.m. Officer Vergon instructed Mure to leave the residence. Mure

      was “visibly upset,” but he complied. Tr. p. 69. When Officer Vergon and

      Mure got outside, Mure discovered that the windows to his Cadillac were

      smashed out. Mure, believing Walasinski had smashed out the windows,

      punched Walasinski in the face in Officer Vergon’s presence. Officer Vergon

      Court of Appeals of Indiana | Memorandum Decision 71A05-1407-CR-336 | May 19, 2015   Page 2 of 7
      intervened, separated Mure and Walasinski, and allowed Mure to collect the

      remainder of his belongings and leave in the Cadillac.


[5]   A short time later, Mure returned to Walasinski’s house. Walasinski was on

      the porch and, when Mure approached, retreated into the front doorway and

      attempted to shut the door. Mure testified that he shoved the door in

      Walasinski’s face—propelling Walasinski backward and shattering the door’s

      glass inlay—and then hit Walasinski once. Mure claims that after Walasinski

      “went down,” Mure retrieved the keys to his motorcycle and drove away. Id. at

      170.


[6]   At around 11:40 a.m., Officer Vergon was again dispatched to Walasinski’s

      residence. Another officer and medical responders were already at Walasinski’s

      house, and Walasinski was being wheeled out on a gurney. Walasinski was

      unconscious, his eyes were swollen shut, and he had bruises and cuts on his

      face. Walasinski sustained two rib fractures, a pulmonary contusion, and

      subdural hematomas, caused by hemorrhaging. Officer Vergon entered the

      house and found it had been ransacked, with furniture in disarray. On an

      overturned refrigerator were splotches of what appeared to be blood. While

      gathering information for the report, Officer Vergon was advised over the radio

      that Mure was at Murphy’s bar in South Bend.


[7]   Officer Vergon went to Murphy’s and noticed Mure’s Cadillac in the parking

      lot. Officer Vergon went inside the bar, at which point Mure, seated at the

      counter, “got up abruptly” and headed for the exit. Id. at 85. Officer Vergon


      Court of Appeals of Indiana | Memorandum Decision 71A05-1407-CR-336 | May 19, 2015   Page 3 of 7
       detained Mure in the parking lot. Mure had cuts on his face, knuckles, and

       palms and had spots of blood on his sweatshirt and jeans. Blood was also

       visible on the Cadillac’s steering wheel and fender. Mure was transported to

       the police station and arrested.


[8]    Because Walasinski was intoxicated, he could not recall what happened during

       the assault or the identity of the assailant. A Murphy’s bartender testified that

       she asked Mure about the smashed-out windows and blood on his Cadillac, to

       which he explained “that it was his roommate’s blood and that he had got him

       back for smashing his windows out.” Id. at 18. Another Murphy’s bartender

       testified that she heard Mure tell other bar patrons that he had beaten up his

       roommate for smashing out the windows of his car.


[9]    DNA analysis was conducted on blood samples obtained from Mure’s

       sweatshirt, Walasinski’s refrigerator, the steering wheel of Mure’s Cadillac, and

       the fender of Mure’s Cadillac. The analyses revealed both Mure’s and

       Walasinski’s blood on Mure’s sweatshirt; Mure’s blood on the refrigerator and

       the steering wheel; and Walasinski’s blood on the fender.


[10]   At a bench trial, Mure’s counsel argued that after Mure’s retrieval of his

       motorcycle and before the second police dispatch, someone other than Mure

       had entered Walasinski’s house and battered Walasinski. The trial court

       rejected this theory, and Mure was convicted of battery as a Class C felony.

       Mure now appeals.


                                                    Analysis

       Court of Appeals of Indiana | Memorandum Decision 71A05-1407-CR-336 | May 19, 2015   Page 4 of 7
[11]   Mure argues that there is insufficient evidence to support his conviction. When

       reviewing a challenge to the sufficiency of the evidence, we neither reweigh the

       evidence nor assess the credibility of the witness. Bailey v. State, 979 N.E.2d
133, 135 (Ind. 2012). We review all evidence—even if conflicting—and

       reasonable inferences drawn therefrom in a light most favorable to the

       conviction. Id. We affirm if there is substantial evidence of probative value

       supporting each element of the crime from which a reasonable trier of fact

       could have found the defendant guilty beyond a reasonable doubt. Id.


[12]   To convict Mure of battery as a Class C felony, the State was required to prove

       that he knowingly or intentionally touched Walasinski in a “rude, insolent, or

       angry manner . . . result[ing] in serious bodily injury.” Ind. Code § 35-42-2-

       1(a)(3).


[13]   There is substantial evidence to conclude that Mure returned to Walasinski’s

       home and battered him, causing Walasinski to suffer serious bodily injury.

       Mure contends that because his conviction was “based solely upon suspicion,

       opportunity, probability, conjecture or unreasonable inferences of guilt gleaned

       from vague evidence,” the trial court ruling cannot be sustained. Appellant’s

       Br. p. 5 (quoting Durham v. State, 238 N.E.2d 9, 13 (1968)). The compelling

       evidence of Mure’s guilt negates that his conviction was based on mere

       suspicion or conjecture. Even wholly circumstantial evidence is sufficient “if

       inferences may reasonably be drawn that enable the trier of fact to find the

       defendant guilty beyond a reasonable doubt.” Pierce v. State, 761 N.E.2d 821,

       826 (Ind. 2002).

       Court of Appeals of Indiana | Memorandum Decision 71A05-1407-CR-336 | May 19, 2015   Page 5 of 7
[14]   Although Walasinski was unable to verify that Mure was the assailant, this lack

       of direct evidence does not undermine the judgment of the trial court. See, e.g.,

       Campbell v. State, 266 N.E.2d 797, 799 (Ind. 1971); Scott v. State, 234 N.E.2d
474, 477 (Ind. 1968) (“It is not essential, in order to sustain the conviction of

       appellant, that he should have been identified at the trial, by positive or direct

       evidence, as the guilty person.”) (internal citation omitted). The evidence shows

       that Mure and Walasinski argued the night before the incident and that Mure

       subsequently punched Walasinski in Officer Vergon’s presence. Mure also

       admitted to pushing the door in on Walasinski and punching him again when

       Mure returned to retrieve his motorcycle. DNA evidence reveals that Mure’s

       blood was on the overturned refrigerator and that Walasinski’s blood was found

       on Mure’s sweatshirt. Mure, furthermore, freely made incriminating statements

       to employees and patrons at Murphy’s bar the day of the incident.


[15]   Mure argues that his blood on the overturned refrigerator could be attributed to

       some other incident during his stay at Walasinski’s house. Mure also advances

       the theory that someone else could have entered Walasinski’s house and beat

       him after Mure left on his motorcycle and left the front door ajar. In our review

       for sufficient evidence, however, it is “not necessary that the evidence overcome

       every reasonable hypothesis of innocence.” Drane v. State, 867 N.E.2d 144, 147

       (Ind. 2007). Suggesting that we now consider the reasonableness of Mure’s

       theory essentially asks this court to reassess the credibility of the witness, an

       enterprise barred by the applicable standard of review.


                                                  Conclusion
       Court of Appeals of Indiana | Memorandum Decision 71A05-1407-CR-336 | May 19, 2015   Page 6 of 7
[16]   There is sufficient evidence to support Mure’s conviction. We affirm.


[17]   Affirmed.


       May, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 71A05-1407-CR-336 | May 19, 2015   Page 7 of 7